ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-169, concluding that PATRICK J. MOORE of DEPTFORD, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since January 15, 2003, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that PATRICK J. MOORE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.